                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISON


  JOHN BYRNE, Individually and on                                  Case No: 3:20-cv-00171-AC
  behalf of all others similarly situated,
                                                    ORDER AWARDING ATTORNEY FEES,
          Plaintiff,                                   REMIBURSEMENT OF EXPENSES,
                                                      AND AWARD TO LEAD PLAINTIFF
          v.

  WESTPAC BANKING CORPORATION,
  BRIAN CHARLES HARTZER, and PETER
  FRANCIS KING,

          Defendants.


       WHEREAS, the Court has granted final approval of the Settlement of the above-

referenced class action;

       WHEREAS, The Rosen Law Firm, P.A., appointed by the Court as Lead Counsel (“Lead

Counsel”) for purposes of the Settlement, have petitioned the Court for an award of attorneys’

fees in compensation for services provided to Lead Plaintiff Edward and Named Plaintiff John

Byrne (“Plaintiffs”), and the Settlement Class along with reimbursement of expenses incurred in




PAGE 1 – ORDER AWARDING ATTORNEY FEES, REMIBURSEMENT OF EXPENSES,
AND AWARD TO LEAD PLAINTIFF
connection with prosecuting this action, and award to Lead Plaintiff, to be paid out of the

Settlement Fund established pursuant to the Settlement;

        WHEREAS, capitalized terms used herein have the meanings defined in the Stipulation

and Agreement of Settlement filed on October 12, 2020 (the “Stipulation”) (Dkt. No. 29-4) and

this Court’s November 5, 2020 Amended Order Preliminarily Approving Class Action Settlement

(“Preliminary Approval Order”) (Dkt. No. 31); and

        WHEREAS, the Court has reviewed the fee application and the supporting materials filed

therewith and has heard the presentation made by Lead Counsel during the final approval hearing

on April 20, 2021, and due consideration having been had thereon.

        NOW, THEREFORE, it is hereby ordered:

        1.     Lead Counsel are awarded one-third of the Settlement Fund or $1,033,333.33 as

attorneys’ fees in this action, together with a proportionate share of the interest earned on the

fund, at the same rate as earned by the balance of the fund, from the date of the establishment of

the fund to the date of payment. Lead Counsel shall have the ability to allocate the attorneys’ fees

to other counsel based on their contribution to the case.

        2.     Lead Counsel are awarded unreimbursed expenses in the amount of $24,776.41

with interest, as described above.

        3.     Lead Plaintiff Edward Davies is awarded $1,500, as reimbursement for his lost

time and for his efforts in connection with his prosecution of this Action.

\\\\\

\\\\\

\\\\\

\\\\\



PAGE 2 – ORDER AWARDING ATTORNEY FEES, REMIBURSEMENT OF EXPENSES,
AND AWARD TO LEAD PLAINTIFF
       4.      Except as otherwise provided herein, the attorneys’ fees, reimbursement of

expenses, and award to Lead Plaintiff shall be paid in the manner and procedure provided for in

the Stipulation.

       SO ORDERED this 12th day of May, 2021.


                                                        JOHN V. ACOSTA
                                                   United States Magistrate Judge




PAGE 3 – ORDER AWARDING ATTORNEY FEES, REMIBURSEMENT OF EXPENSES,
AND AWARD TO LEAD PLAINTIFF
